Citation Nr: 1449896	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  08-29 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial increased evaluation for a painful surgical scar, status post right ovarian cyst removal, currently evaluated as noncompensable prior to June 10, 2009, and 10 percent thereafter.

2.  Entitlement to service connection for a pelvic disorder. 

3.  Entitlement to service connection for an abdominal disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the instant claim has been transferred to the RO in Atlanta, Georgia.

The Veteran subsequently testified before the undersigned Acting Veterans Law Judge at a March 2011 hearing conducted via videoconference.  A transcript of the hearing is of record.

The Board additionally notes that the Veteran's electronic Virtual VA file has been reviewed in conjunction with the adjudication of the claim currently on appeal.

The issues of service connection for a pelvic disorder and an abdominal disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).









FINDINGS OF FACT

1.  Prior to June 10, 2009, the Veteran's painful surgical scar, status post right ovarian cyst removal is not manifested by pain or instability.

2.  Since June 10, 2009, the Veteran's a painful surgical scar, status post right ovarian cyst removal is not manifested by three or four scars that are unstable or painful.


CONCLUSIONS OF LAW

1.  Prior to June 2009, the criteria for an initial compensable rating for a painful surgical scar, status post right ovarian cyst removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 4.118, Diagnostic Codes 7801-7804 (2008) and 7628-7804 (2013).

2.  Since June 2009, the criteria for initial disability rating in excess of 10 percent for a painful surgical scar, status post right ovarian cyst removal, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 4.118, Diagnostic Codes 7801-7804 (2008) and Diagnostic Codes 7628-7804 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b) (1). 

The Veteran's claim arises from her disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim. 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, VA medical records, and private treatment records as identified by the Veteran are in the file.  VA treatment records have also been associated with the Veteran's electronic paperless file (Virtual VA).  The record indicates VA has successfully attempted to obtain, to the extent possible, all outstanding private medical records identified by the Veteran.  The Veteran has at no time referenced additional outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The record indicates that the Veteran was afforded VA examinations in June 2009 and March 2012.  The findings of the VA examiner involved review of the claims file and a thorough examination of the Veteran and the opinion was supported by sufficient rationale.  Therefore, the Board finds that the examination is adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that VA has substantially complied with the duty to obtain the requisite medical and other information necessary to make a decision on the Veteran's claims.

Additionally, the Board finds there has been substantial compliance with its March 2012 remand directives.  The Court has noted that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)  Based on the foregoing, the Board finds that the VA Appeals Management Center substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Finally, the Veteran provided relevant testimony during the hearing before the Acting Veterans Law Judge in March 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the hearing officer who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, the Acting Veterans Law Judge identified the issue on appeal and solicited the Veteran to identify evidence relevant to the claim, and asked questions that ensured no evidence was overlooked.  The Veteran was offered an opportunity to ask the undersigned questions regarding her claim.  The Board, therefore, concludes that it has fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted arguments and evidence in support of the appeal. Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II. The Merits of the Claim

The Veteran maintains that her service-connected disability a painful surgical scar,  status post right ovarian cyst removal, is more severe than what is reflected by the currently assigned disability rating.  She was assigned a noncompensable rating prior to June 10, 2009, and a 10 percent evaluation thereafter under 38 C.F.R. § Part 4, Diagnostic Codes 7628-7804.  The preponderance of the evidence is against the claim and the appeal will be denied.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function, will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations concerning VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

In deciding the Veteran's increased evaluation claim, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505, 509 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the 
concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased evaluation claims.

The Veteran is currently in receipt of an initial noncompensable rating prior to June 10, 2009, and 10 percent thereafter.  The disability is rated pursuant to Diagnostic Codes 7628-7804 (Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2013)).

During the course of the Veteran's appeal, VA revised the rating criteria for evaluating scars, effective August 30, 2002 and October 23, 2008.  See 73 Fed. Reg. 54710 (October 23, 2008).  As relevant, from August 30, 2002, DC 7804 provided for compensable ratings for "scars, superficial, painful on examination." 

The 2008 amendments are effective for claims filed on or after October 23, 2008, unless a claimant requests consideration under the amended criteria.  In this case, the RO has adjudicated the Veteran's scar disability exclusively under the 2008 rating criteria, effectively construing the Veteran's contentions as requesting readjudication under the new criteria.  As such, the new criteria are for consideration during the period beginning on October 23, 2008.  38 C.F.R. § 4.118 (2013) (providing that the new criteria cannot be applied prior to October 23, 2008). 

The 38 C.F.R. § 4.118 (2007) or "old" rating criteria provided criteria under DC 7800 for rating scars of the head, face or neck.  As the scars pertain to the Veteran's ovary removal, the old DC 7800 is not for further discussion.  38 C.F.R. § 4.118, DC 7800 (2008). 

The old DC 7801 provided ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  38 C.F.R. § 4.118 , DC 7801 (2008).  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) were rated 10 percent disabling. Scars in an area or areas exceeding 12 square inches (77 sq. cm.) were rated 20 percent disabling.  Scars in an area or areas exceeding 72 square inches (465 sq. cm.) were rated 30 percent disabling.  Scars in an area or areas exceeding 144 square inches (929 sq. cm.) were rated 40 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  Id. 

The old DC 7802 provided ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  38 C.F.R. § 4.118, DC 7802 (2008).  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, were rated 10 percent disabling.  Note (1) to DC 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  Id. 

The old DC 7803 provided a 10 percent rating for superficial unstable scars.  Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7803 (2008). 

The old DC 7804 provided a 10 percent rating for superficial scars that are painful on examination.  Note (1) to DC 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118. DC 7804 also directs the rater to see 38 C.F.R. § 4.68 (amputation rule). 38 C.F.R. § 4.118 (2008). 

DC 7805 provided that other scars are to be rated on limitation of function of affected part.  38 C.F.R. § 4.118, DC 7805 (2008).

The relevant 38 C.F.R. § 4.118 (2013) "new" criteria provide:

New DC 7801 Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear: 40 percent for area or areas of 144 square inches (929 sq. cm.) or greater; 30 percent for area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.); 20 percent for area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.); and 10 percent for area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.).  38 C.F.R. § 4.118 DC 7801 (2013).

Note (1): A deep scar is one associated with underlying soft tissue damage.

Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.

New DC 7802 Burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear: 10 percent for area or areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. § 4.118 DC 7802 (2013).  Note (1):A superficial scar is one not associated with underlying soft tissue damage.  Note (2): If multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under § 4.25.  Qualifying scars are scars that are nonlinear, superficial, and are not located on the head, face, or neck.

New DC 7804 Scar(s), unstable or painful: 30 percent for five or more scars that are unstable or painful; 20 percent for three or four scars that are unstable or painful; and 10 percent for one or two scars that are unstable or painful.  38 C.F.R. § 4.118 DC 7804 (2013).  Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.

New DC 7805 Scars, other (including linear scars) and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804.  38 C.F.R. § 4.118 DC 7805 (2013).  Evaluate any disabling effect(s) not considered in a rating provided under DCs 7800-04 under an appropriate DC.

When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence"). 

As to some of the factors that go into making credibility determinations both the Court and the United States Court of Appeals for the Federal Circuit have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc".); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Prior to June 10, 2009

According to the evidence of record, an ovarian cyst was removed in August 1985.  The service treatment records indicate there were no complications. 

Subsequent post-service treatment records do no indicate the scar from the procedure was ever unstable or painful.  There are no complaints or treatment for such. 

Furthermore, prior to June 10, 2009, the record is absent of any indication from the Veteran that this scar was unstable or painful.  In fact, according to the Veteran's January 2007 claim for service connection, she stated an ovarian cyst and a part of the right ovary was removed which resulted in scar tissue but does not claim that the scar is unstable or painful.  

Prior to October 23, 2008, the Veteran's service-connected scar, status post right ovarian cyst removal, is not shown to be deep or cause limited motion of the trunk, approximate an area greater than 929 sq. cm, or unstable.  An additional or higher rating under the old rating criteria is not warranted.  See 38 C.F.R. § 4.118, DCs 7801, 7802, 7803 (2008). 

Beginning October 23, 2008, there is also no evidence the scar is deep or cause limited motion of the trunk, approximate an area greater than 929 sq. cm, or unstable.  Therefore, the Board finds that due to the absence of evidence of an unstable or painful scar, the criteria for a 10 percent rating have not been met.  38 C.F.R. § 4.116, DC 7628-7804 (2013).

In sum, evaluations in excess of those assigned are provided for certain manifestations of this disability, but the medical evidence reflect that those manifestations are not present in this case.

Since June 10, 2009

In June 2009, the Veteran was afforded a VA examination where she reported the scar and residual pelvic pain have caused chronic problems including "pulling" when she moves her bowels and persistent localized pain.  She stated the scar itself had chronic persistent pain level of 8 on a scale of 10 which increases to a 10 during her menses and migrates to her low back.  

A physical examination revealed the scar was on the midline suprapubic crease at a maximum width of .25 cm and a maximum length of 12 cm.  There was tenderness to palpation and no adherence to underlying tissue.  The scar did not result in any kind of limitation of motion or loss of function and there was no underlying soft tissue damage.  There was no skin ulceration or other skin damage over the scar.  The diagnosis was history of right ovarian cyst removal with residual chronically painful scar.  Furthermore, the VA examiner noted that the Veteran was advised that her chronic condition appeared to be primarily gynecological rather than a scar condition.

The Veteran was granted an increased disability rating of 10 percent by a December 2009 rating decision based on the findings of this VA examination.  Specifically, the evaluation was based on a superficial scar that was painful on examination.

In March 2012, the Veteran underwent another VA examination where the Veteran again reported chronic residual pain at the scar site including a "pulling sensation" on movement and when straining to have a bowel movement.  She also stated the scar "hurts more when she is sitting for long periods at a stretch and often has to change positions to alleviate the discomfort." 

A physical examination revealed the presence of one painful scar.  The pain was described as sharp with tenderness to touch along the scar.  The scar was not unstable with frequent loss of covering of skin over the scar.  The scar was not considered to be both painful and unstable.  The scar was also not the result of a burn.  It was measured at a maximum width of .25 cm, and a maximum length of 12 cm.  There was no adherence to the underlying tissue, did not result in limitation of motion or loss of function, and there was no underlying soft tissue damage. 

Upon review of the evidence of record, the Board finds that an initial increased disability rating in excess of 10 percent for the Veteran's painful surgical scar, status post right ovarian cyst removal, is not warranted.  While the Veteran's report of pain is acknowledged, there is no evidence that the Veteran has three or four scars that are unstable or painful.  Therefore, the Board finds that due to the absence of evidence of three or four scars that are unstable or painful, the criteria for a 20 percent rating have not been met.  38 C.F.R. § 4.116, DC 7628-7804.

Furthermore, the Board has considered whether the Veteran is entitled to a higher rating under another qualifying diagnostic code.  As stated above, Diagnostic Code 7800 does not apply as the scar is not on the Veteran's head, face, or neck.  The Board also finds Diagnostic Code 7801 does not apply as the Veteran's scar is not deep.  Finally, under Diagnostic Code 7802, the Veteran already meets the maximum disability rating allowed.  Therefore, an evaluation greater than 10 percent is not met. 

Extraschedular consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, it is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe a disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The service-connected fibrocystic disease of the bilateral breasts is manifested by a painful cyst, which is encompassed in the rating criteria under Diagnostic Codes 7628-7804.  The Veteran does not experience any symptomatology not already encompassed in the Rating Schedule.  The assigned schedular rating is, therefore, adequate and no referral for an extraschedular rating is required.


ORDER

Entitlement to an initial compensable evaluation for a painful surgical scar, status post right ovarian cyst removal, prior to June 10, 2009, is denied.

Entitlement to an initial increased evaluation for a painful surgical scar, status post right ovarian cyst removal, in excess of 10 percent since June 10, 2009, is denied.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014).

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2014).

According to the March 2012 VA examination, the Board requested the following:

Schedule the Veteran for a VA examination to determine the nature and etiology of any pelvic and/or abdominal disorder.  The claims file, including this remand, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an appropriate diagnosis of any current pelvic and/or abdominal disorder, specifically addressing GERD.  For each disorder diagnosed, the examiner is requested to address the following:
   
a. Is it at least as likely as not (i.e., probability of 50 percent) that any current pelvic and/or abdominal disorder is etiologically related to the Veteran's active service?

b. If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current pelvic and/or abdominal disorder is proximately due (caused by) to the Veteran's service-connected disabilities, to include the use of medication?

c. If the answer to (b) is no, is it at least as likely as not (i.e., probability of 50 percent) that any current pelvic and/or abdominal disorder has been aggravated beyond its normal progression by the Veteran's service-connected disabilities, to include the use of medication? 

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (i.e., a baseline) before the onset of the aggravation. 

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

Subsequently, in a VA examinations were provided in March and April 2012.  Regarding the issue of a pelvic disorder, the March 2012 VA examiner diagnosed the Veteran with a ruptured ovarian cyst, adenomyosis, and pelvic congestion syndrome.  However, no opinion regarding the etiology was provided. 

In June 2014, the Veteran was afforded another VA gynecological conditions examination where she was diagnosed with right and left ovarian and cyst vein embolism.  Upon physical examination, the examiner determined that regarding the Veteran's claimed condition of right and left ovarian vein embolism to include pelvic and ovarian disease, "there is no diagnosis because there is no pathology to render a diagnosis."

The Board finds this opinion failed to acknowledge the prior diagnoses of adenomyosis and pelvic congestion syndrome.   It is unclear to the Board whether the Veteran's diagnoses for adenomyosis and pelvic congestion syndrome has been invalidated by the March 2012 VA examiner or whether they are still valid diagnoses.  As such, the examination opinion is inadequate to render a decision as to the claim and an addendum opinion is necessary to clarify the diagnosis of adenomyosis and pelvic congestion syndrome and the etiology of these claimed disabilities.

Regarding the issue of an abdominal disorder, the Veteran was afforded a VA examination in April 2013, where upon physical examination the diagnosis of gastroesophageal reflux disease (GERD), hiatal hernia, and irritable bowel syndrome (IBS) was confirmed.  The Veteran reported an onset of "acid reflux" symptoms in service that often led to abdominal discomfort, nausea, and "heartburn."  She stated that the symptoms have since been controlled with over-the-counter medication.  

The VA examiner however, opined that it was less likely than not that the abdominal disorders were incurred in or caused by the service, explaining that "[t]here is no evidence in service records that condition of GERD or IBS existed during period of active duty service."

In that regard, the Board finds problematic the VA examiner's opinion.  The Board finds that such a rationale does not constitute a sufficient basis for an opinion.   Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service medical records to provide a negative opinion).  As such, the Board finds the April  2013 VA opinion is inadequate and an addendum is necessary.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1. Request an addendum opinion from the same VA examiner who provided the April 2013 opinion regarding the Veteran's claimed pelvic disorder to clarify the diagnosis of adenomyosis and pelvic congestion syndrome and determine the etiology of these claimed disorders.  The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that any current pelvic disorder is etiologically related to any incidents of the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed history from the Veteran.  The rationale for all opinions expressed should be provided.  The claims folder must be available for review by the examiner in conjunction with the examination and this fact should be acknowledged in the report.

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding her symptomatology, the service treatment records, and all relevant post-service treatment records, discussed above.  A complete rationale must be provided for all opinions offered. 

If an opinion cannot be expressed without resort to speculation, discuss why such is the case.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

2. Request an addendum opinion from the same VA examiner who provided the April 2013 opinion regarding the Veteran's claimed abdominal disorder, namely GERD, hiatal hernia, and IBS.  The VA examiner should clarify whether it is at least as likely as not (50 percent or greater probability) that any current abdominal disorder is etiologically related to any incidents of the Veteran's period of active service.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All testing deemed necessary by the examiner should be performed and the results reported in detail.  The examiner should obtain a complete and detailed history from the Veteran.  The rationale for all opinions expressed should be provided.  The claims file must be available for review by the examiner in conjunction with the examination and review thereof should be acknowledged in the report.

When formulating an opinion, the examiner must consider and address the Veteran's lay statements regarding her symptomatology, and all relevant post-service treatment records.  A complete rationale must be provided for all opinions offered. 

In this regard, the examiner must specifically acknowledge and discuss any competent and credible lay evidence regarding the occurrence of in-service abdominal complaints as reported by the Veteran, and competent and credible lay testimony regarding the continuity of pertinent symptomatology since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (examination found inadequate where examiner did not comment on the report of in-service injury and, instead, relied on the absence of evidence in the service treatment records to provide a negative opinion).

If the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

3. Upon completion of the addendum, review the examiners' report to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any necessary corrective action.  38 C.F.R. § 4.2.

4. Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims, considering all applicable laws and regulations.  The AMC should provide the Veteran and her representative with a supplemental statement of the case, allow an appropriate period of time for response, and the claims folder should thereafter be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


